Shulman, Presiding Judge.
Appellant was found guilty of escaping from the Chatham Correctional Institute (now the Coastal Correctional Institution). He appeals, contesting the sufficiency of the evidence and the denial of his motion for directed verdict. We affirm.
Appellant argues that the state failed to prove an essential element of escape: that appellant was lawfully confined when he allegedly escaped in 1974. Code Ann. § 26-2501 (a) (OCGA § 16-10-52 (a) (1)). Contrary to appellant’s assertion, the information was elicited by the state through the testimony of the correctional institute’s chief of security. That witness provided the necessary information after perusing a report from appellant’s prison file, which report was admitted into evidence without objection. The witness went on to testify that he was personally aware of the fact that appellant had been in the prison on the evening of August 11,1974, but had disappeared without permission by the next evening.
Appellant maintains that the crucial evidence supplied by the security officer could not have been used by the jury because the prison report from which he testified was never admitted into evidence. The record reflects that the report was admitted for the essential material, i.e., that appellant was lawfully confined at the time of his escape. The remainder of the report was used to explain the conduct of the witness and was not admitted for the truth of the matter contained within it. The security officer’s testimony from his personal knowledge, coupled with the unobjected to evidence of lawful confinement, was sufficient evidence from which a rational trier of fact could find appellant guilty of escape beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). It *464was, therefore, not error for the trial court to deny appellant’s motion for a directed verdict.
Decided November 19, 1982.
Gerald L. Olding, for appellant.
Spencer Lawton, Jr., District Attorney, Robert M. Hitch, David T. Lock, Assistant District Attorneys, for appellee.

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.